           Case 1:20-cv-00713-NONE-SAB Document 18 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   INDEPENDENT PHYSICIANS                             Case No. 1:20-cv-00713-NONE-SAB
     ASSOCIATES MEDICAL GROUP, INC.,
12                                                      ORDER GRANTING MOTION TO STAY
                    Plaintiff,                          MATTER TO COMPLETE ARBITRATION
13                                                      AND VACATING ALL PENDING DATES
             v.
14                                                      (ECF No. 17)
     IRONSHORE SPECIALTY INSURANCE
15   COMPANY,

16                  Defendant.

17

18          Plaintiff filed this action on May 21, 2020. (ECF No. 1.) On April 15, 2021, the parties

19 filed a joint motion to stay this action to allow for the completion of arbitration. (ECF No. 17.)
20 The parties proffer that they have reached an agreement to submit all disputed matters in this

21 action to binding arbitration and anticipate the arbitration will be completed and a written

22 decision issued by the Fall of 2021. (Id.) The parties’ proposed order suggests that if the

23 arbitration is not completed by September 30, 2021, the parties will submit a joint status report

24 by such date. The Court finds good cause to grant the motion to stay this action.

25 / / /

26 / / /
27 / / /

28 / / /


                                                    1
         Case 1:20-cv-00713-NONE-SAB Document 18 Filed 04/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The parties’ joint motion to stay this matter pending completion of arbitration

 3                  (ECF No. 17) is GRANTED;

 4          2.      All pending dates in this matter are VACATED;

 5          3.      This matter is STAYED for the parties to complete arbitration; and

 6          4.      The parties shall either file an application for confirmation of the arbitrator’s

 7                  award, or a status report, on or before September 30, 2021.

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
